DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
The objection of claim 6 is withdrawn.
The double patenting rejection of claims 1, 2, 4-10, 12-16 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,538,720 B2 is withdrawn in light of the approved TD filed 8/19/2020.
The rejection of claims 1, 2, 4-10, 12-16 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained.
The rejection of claims 1-2, 4-10, 12-16 and 21 under 35 U.S.C. 103 as being unpatentable over Lant (EP 2363456A1) in view of Simonsen (US 2004/0254087 A1) is maintained.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. Applicants urge that the art made of record do not teach the claimed particle mass.  In response, Examiner maintains the position that one of ordinary skill would reasonably expect the claimed particle mass range of 1mg to 5000mg since Lant [0053] teach the same tradename BIOTOUCH (NCD, DCC, DCL) care enzyme as in [0049] of the instant specification US 20170260482 teaching the same BIOTOUCH (NCD, DCC, DCL) described as encompassing the claimed particle mass as claimed since they are the same particles with the same trade names.
Applicants continue to urge that Lant do not teach that the composition comprises from 40% to 99% by weight of the particles of a carrier that is a water soluble polymer.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, Examiner notes the Lant abstract and [0001 and 0061] of Lant teaches excellent water solubility of the laundry detergent comprising water soluble carriers ie page 10, formulation 4 including: 17% Sodium LAS, 1.4% citric acid, 6.6% sodium silicate, 16.6% sodium carbonate, 2.3 % sodium bicarbonate, which all add up to 43.9% of a plurality of water soluble carriers which are the same water soluble carriers of the instant specification [0029].  However, Lant teaches only 1% PEG MW 6000 watersoluble polymer (Lant page 12,ln.51) while the instant claims presented for examination require 40-99% watersoluble polymer carrier.  
For this reason, Lant is combined with Simonsen (US 2004/0254087 A1), establishing that it is well-known in the granule industry to include polyethylene glycol water soluble polymer in amounts of at least 25% to 99% w/w (encompassing the claimed 40-99% watersoluble polymer carrier) when incorporating active enzymes into dry solid particles so that the active enzymes are adequately protected from other hostile ingredients and rough handling.  See page 4, [0054] and [0055] and page 1, [0003] and [0009].  Accordingly, the teachings of Lant and Simonsen are found pertinent to the claims as presented for examination and the new grounds of rejection below address the grammar and new matter.
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 12-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  	Claim 1,2,4,5, and 21 recites limitation to “…particles water soluble polymer…” and “…particles enzyme….” Then for example in claim 1, last line and subsequent claims 2, 4-10, 12-16 and 21, the language to “…said particles…” is unclear and indefinite as to what is being referred to by ‘said particles’ ie the particles water soluble polymer or particles enzyme or the solid particulate composition?  
	Also, “…particles water soluble polymer…” and “…particles enzyme….” Is unclear and indefinite as it is improper grammar.  For purpose of compact prosecution and expedited examination, the last line of claim 1, has been interpreted as being drawn to the particles of enzyme having a mass between 1mg- 5000 milligrams AND the particles of watersoluble polymeric carrier having a particle mass between 1mg- 5000 milligrams.
Claims 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner does not find support for “…particles perfume” as is required by claims 8 and 15.  Applicants published specification in US 20170260482 describes perfume as encapsulated, unencapsulated and microcapsule.  Nowhere is there support for “…particles perfume.” And such language is also grammatically incorrect as explained above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-10, 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lant (EP 2363456A1) in view of Simonsen (US 2004/0254087 A1).  
Lant (EP 2363456A1) teach a free flowing [0007] solid particulate laundry detergent composition comprising active ingredients in particulate form.  See [0006] teach polyethylene glycol carrier in particulate form.  Applicants specification defines carriers in at least [0031] to include disaccharides, polysaccharides, silicates, zeolites, carbonates, sulfates, citrates, and combinations thereof.  With this interpretation in mind, Examiner points to the abstract of Lant guiding one of ordinary skill to their free flowing [0007] solid particulate laundry detergent composition comprising 10wt% zeolite builder; 10wt% phosphate builder; 10wt% silicate salt; 10wt% layered silicate; 10wt% other detergent ingredients encompassing the category of carrier can be found in the abstract and [0029-0041].   
The particles of care enzyme required in the claims is taught in Lant [0049-0053] are the same as the instant specification US 20170260482 in [0047-0051].
[0006] Lant guides one of ordinary skill to modify the formulation 4 with watersoluble polyethylene glycol based polymers and to modify the percentage amounts of the variety of carriers in formulation 4.   See Examples under [0069], formulation 4, has 3.3 % CELLUCLEAN endoglucanase encompassing the claimed care enzyme with particles making up greater than 40% carrier (see 17wt% Sodium linear alkylbenzenesulfonate) and 16wt% sodium carbonate particles, and 2.3 wt% sodium bicarbonate particles.  These plurality of carrier particles encompass the claimed range of about 40%-about 99% particles of a carrier.  (See formulation 4 having carriers of original claim 17 and see [0006] teaching watersoluble polyethylene glycol based polymer carriers in an amount of 1% in formulation 4.
	In the Examples under [0069], formulation 6 exemplifies 2.4 wt% BIOTOUCH endoglucanase care enzyme particles which teaching encompasses the claim language to less than 3% care enzyme as required by claims 1 and 21. Also, [0053] teaches the exemplary enzyme BIOTOUCH (NCD, DCC, and DCL) encompass the glycosyl hydrolase family 45 recited by claim 12.   Examiner notes BIOTOUCH care enzyme AND the particles of PEG 6000 teachings in Lant are not disclosed as having a particle mass of 1-5000mg.  One of ordinary skill can reasonably expect the same claimed properties of particle mass encompassing the claimed 1-5000mg since it is the same enzyme and polyethylene glycol used in the instant specification in an analogous free flowing [0007] solid particulate laundry detergent composition. See Lant [0053] teaching the same tradename BIOTOUCH (NCD, DCC, DCL) care enzyme as in [0049] of the instant specification US 20170260482 teaching the same BIOTOUCH (NCD, DCC, DCL) from AB Enzymes.  
	Regarding claims 8 and 15, perfume particles are taught in [0006] and in both formulations 4 and 0.3wt% is exemplified encompassing the claimed amount of about 0.1% to about 20%.
Limitation to the enzyme being dispersed in the carrier as is required by claim 5, 14, and 21, is met by the Lant reference teaching in [0006] that the detergent particles are agglomerated and/or extrudated.
Limitation to the polyethylene glycol weight average molecular weight from about 2000D to about 13000 Da in claims 10, 16 is taught in [0039] and [0071].  Lant teaches the same BIOTOUCH care enzyme having a MW of 17 kDa to 30 kDa which is the same MW range of the instant specification [0049].  Lant [0039] guides one of ordinary skill to a general teaching in a range of 6-9K and [0071] explicitly teaches that all of the exemplary formulations use a polyethylene glycol/ vinyl acetate copolymer of MW 6000 Da.  See [0071], ln51 where Lant teaches the MW of PEG is 6000 (page 12,ln.51) and is within the broadly claimed range of claim 10 requiring a similar polyethylene glycol MW of 2000 to 13000.  This teaching encompasses the range in claims 10 and 16.  
Examiner notes Lant [0069] guide one of ordinary skill to 0.5g of detergent product in general but Lant do not explicitly teach the particle mass of the water soluble polymer carrier and care enzyme.   Lant do not explicitly teach wherein each of said particles has a mass between 1mg (0.001g) and about 5000mg (5g) as required by claim 1 and do not teach a mass between 5mg (0.005g) and about 200mg (0.2g) as required by claims 2 and 21.
However, Lant [0051-0053 on page 7] teaches BIOTOUCH TM and CAREZYME TM  (the same commercially available BIOTOUCH and CAREZYME of Applicant’s specification US 20170260482 [0049].  Thus, one of ordinary skill would expect the enzyme particle mass of Lant to be within the claimed range of 1mg to 5000 mg since the art teaches the same enzymes encompassed by the instant specification.  Similarly, Lant teaching of PEG based polymer particles (see page 2,ln.40) having MW6000 (see page 12,ln.50) encompass the claimed watersoluble polymer carrier having the average molecular weight from 2000 Da to 13,000 Da (as required by claim 10 and instant specification US 20170260482 [0035]) teaching PEG being used to formulate a similar composition comprising a plurality of particles in a similar free-flowing particulate granular composition.
	Lant do not teach that the composition comprises from 40% to 99% by weight of the particles of a carrier that is a water soluble polymer.  Examiner notes the Lant abstract and [0001 and 0061] of Lant teaches excellent water solubility of the laundry detergent comprising water soluble carriers ie page 10, formulation 4 including:
17% Sodium LAS
1.4% citric acid
6.6% sodium silicate
16.6% sodium carbonate
2.3 % sodium bicarbonate
--------_+__= 43.9% of a plurality of water soluble carriers which are the same water soluble carriers of the specification [0029] and only 1% PEG MW 6000 watersoluble polymer (Lant page 12,ln.51) which the instant claims presented for examination require 40-99% watersoluble polymer carrier.  
In the analogous art of coated enzyme granules, Simonsen (US 2004/0254087 A1), establish that it is well-known in the granule industry to include polyethylene glycol water soluble polymer in amounts of at least 25% to 99% w/w when incorporating active enzymes into dry solid particles so that the active enzymes are adequately protected from other hostile ingredients and rough handling.  See page 4, [0054] and [0055] and page 1, [0003] and [0009].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the watersoluble carriers in the particulate detergent of Lant with the claimed 40-99% amount of PEG water soluble polymer as taught by Simonsen to adequately protect the active enzymes from other ingredients and rough handling.  One of ordinary skill would have been motivated to combine the teachings of Lant with that of Simonsen since both are in the analogous art of coated enzyme granules.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/           Examiner, Art Unit 1761